DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11, as written depends on claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of advancing compact prosecution, the Examiner has assumed claim 11 was intended to depend on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mecikalski (US 10718884 B1).

Regarding Claim 1, Mecikalski teaches a method for training a machine learning algorithm, comprising the following method steps: 
feeding the machine learning algorithm with a predicted weather dataset that comprises at least one predicted value for at least one weather data variable for at least one instant of time and for (Mecikalski Col. 4: Line 19, The system 22 further stores one or more sets of weather prediction data 112. Similar to the NWP model data 110, the weather prediction data 112 is indicative of at least one predicted weather forecast during a certain time frame (e.g., 0 to 6 hours) in the future. Each set of data 112 may be provided by a different source or algorithm and may indicate where precipitation is predicted to occur. See Fig. 2 112), 
feeding the machine learning algorithm with an observed environmental dataset that comprises at least one ground truth value for at least one environmental data variable for the said at least one instant of time and for  (Mecikalski Col. 4: Line 62, Also stored at the processing system 22 is topographical data 113 indicative of the topology of the various sub-regions analyzed by the weather forecasting logic 50. For each sub-region, the data 113 indicates information about terrain characteristics within the sub-region. As an example, for a given sub-region, the topographical data 113 may indicate the average slope and elevation of the terrain in the sub-region. The data 113 may also indicate the type (e.g., water, land, barren, dense vegetation, etc.) of terrain that is within the sub-region. In this regard, terrain can have a pronounced effect on weather. See Fig. 2 113 and Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121.), and 
feeding the machine learning algorithm with an observed weather dataset that comprises at least one ground truth value for the said at least one weather data variable for the said at least one instant of time and for (Mecikalski, Col.4 : Line 19, The system 22 also stores satellite image data 17 from the satellite 12. As indicated above, for each sub-region, the satellite image data 17 defines one or more pixels indicative of an intensity or color of light reflected from clouds or terrain. See Fig. 2 110 and 17; also see Col. 3: Line 61, In this regard, as known in the art, a given geographic region may be segmented into a plurality of sub-regions where each sub-region corresponds to one or more pixels of a satellite image from which the forecast is, at least in part, derived. Also see Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121.).
Mecikalski does not explicitly teach at least one grid point of a first grid, at least one grid point of a second grid, or at least one grid point of a third grid. However, Mecikalski teaches that the sets of data have a plurality of pixels representing a respective geographic region (Mecikalski Col. 2: Line 36, each pixel might represent a 1 kilometer (km)-by-1 km region of the Earth or a region of some other size.). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that pixels, which represent a region, correspond to a grid of an image representing a larger region.

Regarding Claim 2, Mecikalski does not explicitly teach wherein the second grid is less sparse than the first grid.
However, Mecikalski teaches that pixels may represent different resolutions (Mecikalski Col. 2: Line 60) and that the region of interest may be divided into sub-regions, which would naturally represent a smaller area (Mecikalski Col. 3: Line 61). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that data for sub-regions of a different resolution would naturally be less sparse than for the larger region it is part of.

Regarding Claim 3, Mecikalski further teaches wherein the first grid and the third grid have common grid points (Mecikalski Col. 3: Line 61, In this regard, as known in the art, a given geographic region may be segmented into a plurality of sub-regions where each sub-region corresponds to one or more pixels of a satellite image from which the forecast is, at least in part, derived. Note both grids are of the same region of interest, so even if the third grid is a “sub-region” it still must share points/pixels with the original region).

Regarding Claim 4, Mecikalski does not explicitly teach wherein the said at least one grid point of the first grid is different from the said at least one grid point of the second grid.
However, Mecikalski teaches that pixels may represent different resolutions (Mecikalski Col. 2: Line 60) and that the region of interest may be divided into sub-regions, which would naturally represent a smaller area (Mecikalski Col. 3: Line 61). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that data for sub-regions of a different resolution would naturally have at least some points that do not fully align with the original points of the larger, more sparse region.

Regarding Claim 5, Mecikalski further teaches wherein the predicted weather dataset comprises predicted values for multiple weather data variables for multiple instants of time and for multiple grid points of the first grid (Mecikalski Col. 4: Line 19, The system 22 further stores one or more sets of weather prediction data 112. Similar to the NWP model data 110, the weather prediction data 112 is indicative of at least one predicted weather forecast during a certain time frame (e.g., 0 to 6 hours) in the future. Each set of data 112 may be provided by a different source or algorithm and may indicate where precipitation is predicted to occur. See Fig. 2 112), 
the observed environmental dataset comprises multiple ground truth values for multiple environmental data variables for the said multiple instants of time and for multiple grid points of the second grid (Mecikalski Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121.), and 
the observed weather dataset comprises multiple ground truth values for the said multiple weather data variables for the said multiple instants of time and for multiple grid points of the third grid (Mecikalski Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121.).

Regarding Claim 6, Mecikalski further teaches wherein the predicted weather dataset is based on a numerical weather prediction model (Mecikalski Col. 4: Line 19, The system 22 further stores one or more sets of weather prediction data 112. Similar to the NWP model data 110, the weather prediction data 112 is indicative of at least one predicted weather forecast during a certain time frame (e.g., 0 to 6 hours) in the future. Each set of data 112 may be provided by a different source or algorithm and may indicate where precipitation is predicted to occur. See Fig. 2 112).

Regarding Claim 7, Mecikalski further teaches wherein the observed environmental dataset is based on an in-situ measurement and/or on capturing radar and/or satellite images (Mecikalski, Col.4 : Line 19, The system 22 also stores satellite image data 17 from the satellite 12.).

Regarding Claim 8, Mecikalski further teaches wherein the weather data variable of the predicted weather data set and the weather data variable of the observed weather data set are at least one of air temperature, air pressure, humidity, near- ground wind speed and/or direction (Mecikalski Col. 2: Line 18, the satellite 12 comprises at least one sensor 15 for detecting light or other energy from the Earth (e.g., sunlight reflected from the terrain, clouds, and other objects). In an exemplary embodiment, the sensor 15 comprises NASA MODerate resolution Infrared Spectroradiometer (MODIS) Terra and Aqua sensors for detecting light and thermal energy and generating parameters, for example, parameters indicative of surface temperatures, elevation, topography, sensible heating, soil moisture and vegetation in a geographic region, though other sensors may measure other data and parameters in other embodiments. Also see Col. 14: Line 8, the weather forecasting logic 50 may analyze interest field values indicative of wind shear, moisture (e.g., humidity measurements), as well as interest field values indicating whether the air around the cloud is stable.).

Regarding Claim 9, Mecikalski further teaches wherein the at least one ground truth value for at least one environmental data variable of the observed environmental dataset is at least one of air temperature, air pressure, humidity, near- ground wind speed and/or direction, type of land cover and use, crop management practice, sun angle, topographic data, and soil color (Mecikalski Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121. Also see Col. 14: Line 8, the weather forecasting logic 50 may analyze interest field values indicative of wind shear, moisture (e.g., humidity measurements), as well as interest field values indicating whether the air around the cloud is stable. See Fig. 2 and note that the weather forecasting logic 50 uses the data of 110, 17, 112, 113 (Topographic data), 121, and 122 to generate a forecast 56).

Regarding Claim 10, Mecikalski teaches a method for predicting a value for at least one weather data variable for at least one instant of time in the future, comprising the following method steps: 
feeding a machine learning algorithm with a predicted weather dataset that comprises at least one predicted value for the said at least one weather data variable for the said at least one instant of time in the future and for (Mecikalski Col. 4: Line 19, The system 22 further stores one or more sets of weather prediction data 112. Similar to the NWP model data 110, the weather prediction data 112 is indicative of at least one predicted weather forecast during a certain time frame (e.g., 0 to 6 hours) in the future. Each set of data 112 may be provided by a different source or algorithm and may indicate where precipitation is predicted to occur. See Fig. 2 112 and Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121.), 
feeding the machine learning algorithm with an observed environmental dataset that comprises at least one ground truth value for at least one environmental data variable for (Mecikalski Col. 4: Line 62, Also stored at the processing system 22 is topographical data 113 indicative of the topology of the various sub-regions analyzed by the weather forecasting logic 50. For each sub-region, the data 113 indicates information about terrain characteristics within the sub-region. As an example, for a given sub-region, the topographical data 113 may indicate the average slope and elevation of the terrain in the sub-region. The data 113 may also indicate the type (e.g., water, land, barren, dense vegetation, etc.) of terrain that is within the sub-region. In this regard, terrain can have a pronounced effect on weather. See Fig. 2 113 and Col. 7: Line 37, The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121.), and 
outputting by the machine learning algorithm a predicted value for the said at least one weather data variable for the said at least one instant of time in the future (Mecikalski Col. 3: Line 16, As shown by FIG. 2, the data processing system 22 has weather forecasting logic 50 that is configured to use the satellite image data 17 and/or other weather data to make weather predictions and form weather forecast data 56).

Regarding Claim 11, Mecikalski further teaches wherein the at least one ground truth value for the said at least one environmental data variable for the said at least one grid point of the second grid is determined in real-time (Mecikalski Col. 7: Line 42, the training data 121 may define information indicative meteorological conditions (e.g., temperature, satellite images) measured for a geographic region at a time just prior to and leading up to an occurrence of a weather event (e.g., precipitation, thunderstorm, tornado, etc.) at such geographic region, and the truth data 122 may define information indicative of the precipitation or other weather event of interest actually measured at the geographic region for the weather event of interest, such as the amount of precipitation that occurred for the geographical region. Note that if the training data is measured in real-time (“a time just prior to and leading up to an occurrence of a weather event”), then the corresponding truth value must be a real-time value).

Regarding Claim 12, Mecikalski further teaches wherein the machine learning algorithm has been trained according to the method of claim 1 beforehand (Mecikalski Col. 7: Line 25, the weather forecasting logic 50 learns a regression equation for forecasting weather by analyzing at least two sets of data, referred to hereafter as “training data 121” and “truth data 122.”).

Regarding Claim 13, Mecikalski further teaches a non-transitory computer-readable medium, comprising instructions stored thereon, that when executed on a processor, perform the steps of the method according to claim 1 (Mecikalski Col. 3: Line 27, Note that the weather forecasting logic 50, when implemented in software, can be stored and transported on any computer-readable medium for use by or in connection with an instruction execution apparatus that can fetch and execute instructions. In the context of this document, a “computer-readable medium” can be any means that can contain or store a program for use by or in connection with an instruction execution apparatus.).

Regarding Claim 14, Mecikalski further teaches a data processing system, comprising a processor and a non-transitory computer read- able medium according to claim 13 (Mecikalski Col. 3: Line 24, the weather forecasting logic 50 is implemented in software and stored in the memory 25 of the data processing system 22;also see Fig. 1 Data Processing System 22 and Memory 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mecikalski (US 10613252 B1) discloses Weather Forecasting Systems And Methods.
Mewes et al. (US 20180164762 A1) discloses a Method Of Customized Land Surface Modeling In Soil-crop System For Irrigation Decision Support, By Aggregating Expected Weather Conditions, Crop-specific Information, Soil Profile Data, And Field Management Data In Land Surface Model.
Guan et al. (US 10140546 B2) discloses Cloud Detection On Remote Sensing Imagery.
Aznarte et al. ("Dynamic Line Rating Using Numerical Weather Predictions and Machine Learning: A Case Study," in IEEE Transactions on Power Delivery, vol. 32, no. 1, pp. 335-343, Feb. 2017, doi: 10.1109/TPWRD.2016.2543818.) discloses Dynamic Line Rating Using Numerical Weather Predictions and Machine Learning.
Nikam et al. ("Modeling Rainfall Prediction Using Data Mining Method: A Bayesian Approach," 2013 Fifth International Conference on Computational Intelligence, Modelling and Simulation, 2013, pp. 132-136, doi: 10.1109/CIMSim.2013.29.) discloses Modeling Rainfall Prediction Using Data Mining Method.
Haupt et al. ("Big Data and Machine Learning for Applied Weather Forecasts: Forecasting Solar Power for Utility Operations," 2015 IEEE Symposium Series on Computational Intelligence, 2015, pp. 496-501, doi: 10.1109/SSCI.2015.79.) discloses Big Data and Machine Learning for Applied Weather Forecasts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        04/27/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863